United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 06-3089
                                ________________

                                          *
Ruben Lopez-Lopez, Reg. No.               *
17861-069,                                *
                                          *      Appeal from the United States
             Appellant,                   *      District Court for the
                                          *      Eastern District of Arkansas.
      v.                                  *
                                          *
Linda Sanders, Warden, Federal            *            [UNPUBLISHED]
Correctional Institution, Forrest         *
City,                                     *
                                          *
             Appellee.                    *

                                ________________

                              Submitted: November 12, 2007
                                  Filed: November 27, 2007
                               ________________

Before MURPHY, HANSEN, and GRUENDER, Circuit Judges.
                        ________________

PER CURIAM.

       Ruben Lopez-Lopez appeals the dismissal of his 28 U.S.C. § 2241 petition for
a writ of habeas corpus. Lopez-Lopez was convicted of drug offenses and sentenced
to 235 months' imprisonment by the United States District Court for the District of
Puerto Rico on July 10, 2000. The First Circuit affirmed his convictions and sentence
in 2002. See United States v. Lopez-Lopez, 282 F.3d 1 (1st Cir.), cert. denied, 536
U.S. 949 (2002). Lopez-Lopez timely filed a motion pursuant to 28 U.S.C. § 2255,
which the sentencing court summarily dismissed on April 29, 2004. The sentencing
court and the First Circuit both denied a certificate of appealability. Lopez-Lopez,
serving his sentence in Arkansas, now attempts to challenge the constitutionality of
his conviction and sentence through § 2241.

       A petitioner must generally challenge his conviction and sentence in the
sentencing court through § 2255, and § 2241 is not available for such purposes unless
the petitioner can demonstrate that a motion pursuant to § 2255 "is inadequate or
ineffective." 28 U.S.C. § 2255; Abdullah v. Hedrick, 392 F.3d 957, 959 (8th Cir.
2004), cert. denied, 545 U.S. 1147 (2005); United States v. Lurie, 207 F.3d 1075,
1077 (8th Cir. 2000). Lopez-Lopez has not demonstrated that § 2255 was inadequate
or ineffective to test the legality of his conviction. He asserts that the sentencing court
did not understand or fully address his argument, but the fact that a claim was
previously raised in a § 2255 motion and rejected by the sentencing court does not
provide the necessary showing that § 2255 was inadequate or ineffective. Abdullah,
392 F.3d at 959; Lurie, 207 F.3d at 1077. We reject out of hand his suggestion that
he is free to ignore the procedural limitations of § 2255 absent any valid
demonstration that those procedures were "ineffective or inadequate" within the
meaning of the statute.

       Accordingly, we affirm the district court's1 dismissal of this § 2241 petition for
a writ of habeas corpus.
                      ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the Report and Recommendation of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                           -2-